UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
JOANNA FAN,                                                     :
                                                                :
                                    Petitioner,                 :
                                                                : MEMORANDUM & ORDER
                  -against-                                     :    15-cv-4169 (DLI)
                                                                :
UNITED STATES,                                                  :
                                                                :
                                    Respondent.                 :
----------------------------------------------------------------x
DORA L. IRIZARRY, Chief United States District Judge:

        On August 20, 2015, Petitioner Joanna Fan (“Petitioner” or “Fan”) filed a revised petition1

for a writ of habeas corpus pursuant to 28 U.S.C. § 2255 seeking vacatur of her conviction,

sentence, forfeiture, and restitution. See, Rev. Mot. to Vacate, Set Aside or Correct Sent.

(“Petition”), Dkt. Entry No. 4. The Court permitted limited discovery and, as part of that discovery,

on June 1, 2016, “So Ordered” Petitioner’s ex parte subpoena directed to Jeffrey Prieto, General

Counsel of the U.S. Department of Agriculture (“USDA”). See, Mem. of Law in Supp. of the Gov’t

Mot. to Quash the Pet.’s Req. for Additional Disc. (“Mot. to Quash”), Dkt. Entry No. 30 at Ex. A

(“Subpoena”). Upon receipt of the Subpoena, the Office of the USDA Inspector General contacted

the U.S. Attorney’s Office and requested that certain material be withheld as privileged. Id. at 2.

        On July 1, 2016, in accordance with the Court’s directive, the Government submitted non-

privileged documents to the Court. See, Jun. 29, 2016 Minute Entry; see also, Mot. to Quash at 2.

On July 21, 2016, the Government provided the Court with material it believed to be privileged,

along with a Declaration from Phyllis K. Fong, the USDA Inspector General, explaining the

assertion of privilege. See, Ex Parte Ltr. Containing Priv. Mat. for the Court’s Rev., Dkt. Entry



        1
           The docket number for the original criminal case, United States v. Fan, is 12-CR-68. The original petition
in this matter was filed on July 16, 2015. See, Mot. to Vacate, Set Aside or Correct Sent., Dkt. Entry No. 1.
No. 26. At a status conference on August 19, 2016, the Court requested additional briefing as to

whether the Court should provide the allegedly privileged materials to Fan. The Government filed

its Motion to Quash on September 19, 2016. See, Mot. to Quash. Petitioner filed her opposition on

September 23, 2016. See, Mem. of Law in Opp. to the Gov’t Mot. to Quash Pet.’s Subpoena to the

U.S. Dep’t of Agric. (“Opp. Br.”), Dkt. Entry No. 33. The Government filed its reply on September

30, 2016. See, Reply Mem. of Law in Supp. of the Gov’t Mot. to Quash the Pet.’s Req. for

Additional Disc. (“Gov’t Rep.”), Dkt. Entry No. 35. The submissions were filed under seal. See,

Aug. 19, 2016 Minute Entry.

         On the record at a conference on October 21, 2016, the Court denied the Government’s

Motion to Quash as moot or, in the alternative, granted, with this Memorandum & Order to follow.

See, Oct. 21, 2016 Minute Entry.

                                                 DISCUSSION2

         The Government advances two general arguments in its Motion to Quash: (1) the

documents sought are protected by the Informer’s Privilege; and/or (2) Fan has not established the

“good cause” necessary to permit discovery under Rule 6(a) in proceedings under 28 U.S.C. §

2255. See, generally, Mot. to Quash. In response, Fan argues that: (1) the identity of the

Confidential Informant (“CI”) has been waived; and/or (2) the information sought is material to

her claim for ineffective assistance of counsel. See, generally, Opp. Br.

         In evaluating the parties’ arguments, this Court possesses “broad latitude to determine the

scope of discovery and to manage the discovery process.” EM Ltd. v. Repub. of Argentina, 695

F.3d 201, 207 (2d Cir. 2012) (internal citations omitted). Indeed, under controlling Second Circuit


         2
           The Court issues this Memorandum & Order (“Decision”) for the benefit of the parties and assumes the
parties’ familiarity with the underlying facts. Furthermore, the Court notes that the Decision does not take a position
on the actual identity of the Confidential Informant.

                                                          2
precedent, “motions to quash a subpoena are . . . entrusted to the sound discretion of the district

court.” In re Fitch, Inc., 330 F.3d 104, 108 (2d Cir. 2003) (internal citations and quotation marks

omitted).

   A. THE MOTION IS MOOT
       In her opposition to the Government’s motion, Fan claimed that she did not seek Li Chen’s

statements regarding her own offense of conviction, but rather, information concerning Li Chen’s

credibility. In pertinent part, she explained:

               At the outset we note that the Government appears to misunderstand
               what information is subject to the USDA [S]ubpoena, and as a result
               the Government frames its objections in the entirely wrong – and
               inapplicable – context. The Government appears to believe that we
               are seeking to obtain Li Chen’s statements relating to Ms. Fan’s
               alleged offense. Such is simply not the case. We do not seek Li
               Chen’s statements implicating Ms. Fan. Instead, we seek evidence
               of the USDA’s investigation, if any, of Li Chen, related to Ms. Fan’s
               allegation that Li Chen had committed, inter alia, immigration
               fraud.

Opp. Br. at 6 (italics added, underline in original).

       The Subpoena was not so narrowly tailored. The subpoena sought the production of “any

records . . . relating to any investigation, action, determination, promises, cooperation agreements

or other communications made . . . to an individual known as Li Chen.” Mot. to Quash at Ex. A, ¶

4. In response to Fan’s representations narrowing the Subpoena, the Government stated that it

could “represent that it does not have any documents that are responsive to the [S]ubpoena[.] [O]n

information and belief, the [G]overnment did not conduct any independent inquiry into the

allegations made by [Fan] against Chen and the Court thus need not provide [Fan] with anything

further.” Gov’t Rep. at 2-3. The Court agrees.

       Since Fan narrowed her request to documents pertaining to any investigations into her own

criminal accusations against Li Chen, and the Government represents that it does not have any

                                                  3
responsive documents because no such investigation was performed, the Motion to Quash is

denied as moot.

   B. THE INFORMER’S PRIVILEGE HAS NOT BEEN WAIVED
       Even if the Motion to Quash were not denied as moot, the Court finds in the alternative,

that the Informer’s Privilege was not waived through disclosure.

       The Informer’s Privilege allows the Government to maintain the anonymity of sources as

it “recognizes the obligation of citizens to communicate their knowledge of the commission of

crimes to law enforcement officials and, by preserving their anonymity, encourages them to

perform that obligation.” Rovario v. United States, 353 U.S. 53, 59 (1957). This protection is

limited by its purpose and, if “the contents of a communication will not tend to reveal the identity

of an informer, the contents are not privileged.” Id. at 60. “By withholding the identity of the

informer, the government profits in that the continued value of informants placed in strategic

positions is protected, and other persons are encouraged to cooperate in the administration of

justice.” In re United States, 565 F.2d 19, 22 (2d Cir. 1977) (internal citations and quotation marks

omitted). Although the name might be misleading, “What is usually referred to as the informer’s

privilege is in reality the Government’s privilege to withhold from disclosure the identity of

persons who furnish information of violations of law to officers charged with enforcement of that

law.” Rovario, 353 U.S. at 59 (internal citations omitted). However, “once the identity of the

informer has been disclosed to those who would have cause to resent the communication, the

privilege is no longer applicable.” Id. at 60.

       While the parties do not dispute that the Informer’s Privilege properly applies to the CI in

this case, the parties disagree as to whether the CI’s identity has been disclosed. Fan has advanced

three grounds in support of its claim that the CI’s identity has been disclosed. Each is unavailing.


                                                 4
       Fan first contends that she has deduced the CI’s identity from an unsigned letter outlining

criminal allegations against her. Opp. Br. at 4. However, this argument is not premised on

disclosure. It is premised upon belief or conjecture that Li Chen was the CI. To arrive at Fan’s

conclusion, one must extrapolate that the number “4” in the unknown author’s contact e-mail

address means “dead” in Chinese, that “44” must mean something doubly malicious, and that this

intent and import can only identify Li Chen. See, Petition at Ex. A, ¶¶ 20-21. Even assuming,

arguendo, that this is true and Fan successfully deduced the CI’s identity, conjecture and deduction

do not constitute disclosure, but rather requires affirmative disclosure by the informant or the

government. See, State of N.Y. v. Cedar Park Concrete Corp., 130 F.R.D. 16, 21 (S.D.N.Y. 1990)

(“Accordingly, the privilege disappears if either the informer or the government has disclosed the

informer’s identity.”) (internal citations omitted); See also, United States v. Connor, No. 15-CR-

296 (HSG), 2015 WL 8482205, at *4 (N.D. Cal. Dec. 10, 2015) (“In this context, the [G]overnment

must affirmatively inform a defendant of an informant’s identity to effect a qualifying

disclosure.”).

       Fan’s second argument asks the Court to find that, since the Government has never taken

a position on Fan’s supposition that Li Chen was the CI, it tacitly has conceded the issue. Opp. Br.

at 4-5. To agree with such an argument, would place an affirmative duty on the Government to

respond to conjectures about the identity of CIs, thereby reducing the “privilege” into one easily

eradicated by parties through the process of elimination. This would defeat the very point of having

a privilege. Indeed, the Northern District of California succinctly outlined the inherent flaw in

finding disclosure based on the Government’s silence:

                 Any time the defendant guessed correctly, the government would be
                 placed in a Catch-22 that would render its privilege meaningless: the
                 government would either have to disclose that Defendant was



                                                  5
               correct and waive the privilege or remain silent and forfeit
               disclosure, thereby requiring disclosure.

United States v. Connor, 2015 WL 8482205, at *4.

       Fan’s third and final contention is that LI Chen was identified as the CI in a memorandum

by the Office of the Special Commissioner of Investigation for the New York City School District

(“SCI Memo”). Opp. Br. at 5 (citing Opp. Br. at Ex. 2). However, this document does not identify

Li Chen as the CI. In pertinent part, the SCI Memo reads:

               [The AUSA] was aware that Fan may have attempted to cause
               problems with Li Chen of Apple Tree Day Care. [The AUSA] stated
               that Chen and her husband have been interviewed with regard to Red
               Apple Child Development and were cooperating with the
               investigation. [The AUSA] stated that Fan was a vindictive person
               and he did not put it past Fan to attempt to discredit Chen. [The
               AUSA] stated that he is aware of allegations made against Chen.
               [The AUSA] request copies of the documents given by Fan alleging
               fraudulent immigration documents by Chen and her husband Xiao
               Hong Dou.

Opp. Br. at Ex. 2. While the SCI Memo names Li Chen as somebody interviewed in connection

with an investigation, it does not identify her as the CI. “Knowing the identity of persons who have

given statements . . . is not the equivalent to knowledge of which of those persons were informers

within the context of the privilege.” Martin v. Albany Bus. J., Inc., 780 F. Supp. 927, 941

(N.D.N.Y. 1992) (quoting Hodgson v. Charles Martin Inspectors of Petrol., Inc., 459 F.2d 303,

306 (5th Cir. 1972)). The SCI Memo indicates that Li Chen interacted with authorities, nothing

more. As such, this document does not support Fan’s position.

       Even if the SCI Memo did disclose the identity of the CI, the Court would not agree that a

disclosure occurred, because the document appears to have been the product of a separate ex parte

subpoena issued by the Court. See, Ex Parte Ltr. Req. Endorsement of Proposed Subpoena Duces

Tecum, Dkt. Entry No. 16; see also, Mar. 30, 2016 Minute Entry. If that were the case and the



                                                 6
Court accepted Petitioner’s argument, a local law enforcement3 agency would be able to waive the

Government’s privilege by responding to an ex parte subpoena to which the Government was not

privy and could not oppose.

    C. FAN HAS NOT ESTABLISHED “GOOD CAUSE”
        Even if the Court were to find that the Motion to Quash is not moot, the CI’s identity was

disclosed, and the Informer’s Privilege waived, Fan still has failed to establish “good cause” for

further discovery. Rule 6(a) of the § 2255 Rules specifies that a habeas petitioner is entitled to

discovery only if the petitioner shows “good cause,” and grants the Court discretion in making a

discovery determination. 28 U.S.C. § 2255; See also, United States v. Durrani, 115 F. App’x 500,

502-03 (2d Cir. Nov. 23, 2004) (Summary Order). To evaluate whether a habeas petitioner has

shown good cause, the Court looks for reasons to believe that the petitioner would be able to show

she is entitled to relief “if the facts are fully developed.” Bracy v. Gramley, 520 U.S. 899, 908-09

(1997) (internal citations and quotation marks omitted). The Court retains authority to deny a

request for discovery if a petitioner is simply engaging in a “fishing expedition” without showing

specific facts that would support a habeas corpus petition. Charles v. Artuz, 21 F. Supp. 2d 168,

169 (E.D.N.Y. 1998) (internal citations omitted).

        In this case, since Fan is challenging her guilty plea by claiming ineffective assistance of

counsel, “the two-part Strickland v. Washington test applies.” Hill v. Lockhart, 474 U.S. 52, 58

(1985). In order to support her claim, Fan would have to show that: (1) her attorney’s performance

was not within the range of competence demanded of attorneys in criminal cases; and (2) “[t]here

is a reasonable probability that, but for counsel’s errors, [she] would not have pleaded guilty and


          3
            SPECIAL COMM’R OF INVESTIGATION FOR THE NEW YORK CITY SCH. DIST., http://www.nycsci.org/ (last
visited Oct. 31, 2016) (noting the Commissioner’s “broad authority to investigate fraud, misconduct, conflicts of
interest, and other wrong doing within the New York City School District”).


                                                       7
would have insisted on going to trial.” Id. at 58-59 (internal citations omitted). With respect to her

attorney’s performance, Fan must show “the outcome of the plea process would have been

different with competent advice.” Lafler v. Cooper, 132 S.Ct. 1376, 1384 (2012) (internal citations

omitted).

       Accordingly, to be proper, any discovery must be focused on seeking information that, if

fully developed, would support either prong of the Strickland test.

       Reviewing the subpoena for good cause within the Strickland rubric, the Court finds that

the information sought is nothing more than a fishing expedition. Fan’s argument as to why she

needs the information is summarized in the following sequence: (1) Fan believed that Li Chen

would be the Government’s primary witness against her at trial; (2) Fan accused Li Chen of

committing crimes such as “immigration fraud;” (3) Fan’s attorney in the criminal matter did not

investigate her accusations against Li Chen; (4) an “independent investigation . . . has now

confirmed” her accusations; (5) the decision by her former attorney not to investigate her

allegations kept Fan from discovering that Li Chen’s “credibility was easily assailable;” and (6) if

Fan’s former attorney had investigated, he would have known that the accusations were true and

he would have been able to negotiate a better disposition or Fan would not have agreed to plead

guilty. See, Opp. Br. at 6-8.

       The chief problem with Fan’s argument is that the Complaint, and later, the Presentence

Investigation Report, outlined the evidence resulting from the independent investigations

conducted by the Government in addition to statements given by Fan and her husband. See, Sealed

Compl., Dkt. Entry No. 1; Sealed Presentence Investigation Rpt., Dkt. Entry No. 64.4 The

information was secured through “sources wholly independent of the informer,” with no reason to



       4
           These citations are to the docket in United States v. Fan, No. 12-CR-68.

                                                          8
believe that Li Chen (who has not definitively been established as the CI in this case), played any

role beyond providing information to “set the independent investigation[s] in motion.” United

States ex rel. Coffey v. Fay, 344 F.2d 625, 632 (2d Cir. 1965) (internal citations omitted). On these

facts, “the source of the information which caused [Petitioner] to be observed [is] unimportant to

[her] defense.” Scher v. United States, 305 U.S. 251, 254 (1938).

       Fan was charged with misappropriating millions of dollars, which, according to her

attorney at the time, “was patent and undeniable.” Mot. to Quash at Ex. C, ¶ 2. Her counsel advised

that “pleading was the only rational course, in view of the over-whelming evidence,” and that in

the absence of any viable defense, “matters would only get worse if she did not plead.” Id. at ¶ 4.

While Fan and her husband claimed the money was handled properly, her previous attorney states

that there were no documents to support their claims and combat either the Government’s evidence

or their own admissions establishing a “whole siphoning-off” of funds. Id. at ¶¶ 7, 9-11.

       It cannot reasonably be argued that the decision to ignore Fan’s accusations about Li

Chen’s credibility was beyond the competence demanded of criminal defense attorneys. The truth

of the accusations has no connection to any exculpatory evidence and does not seem to call the

fruits of the underlying investigations into question. Simply put, the initial alleged informant’s

credibility was immaterial to the prosecution.

       Furthermore, even if the Court believed that the informant’s credibility mattered for the

first prong of the Strickland analysis, Fan reasonably cannot argue that “new evidence” from an

extrajudicial investigation about the truth of her accusations would have led her to insisting on a

trial. Fan had levied the accusations against Li Chen before pleading guilty. Furthermore, when

Fan pled guilty, she believed that: (1) Li Chen was guilty of the crimes of which Fan accused her;

(2) Li Chen’s credibility was questionable; and (3) Li Chen would be the primary witness against



                                                 9
her at trial. Since Fan truly believed the accusations she made against Li Chen, it does not follow

that the results of an unofficial investigation “confirming” her beliefs would have led to a different

outcome in her criminal case.

                                          CONCLUSION

       For the reasons set forth above, the Government’s Motion to Quash is DENIED as moot,

or, in the alternative, GRANTED, as a result of the Informer’s Privilege and Petitioner’s failure to

establish good cause under the § 2255 Rules.


 SO ORDERED.

 Dated: Brooklyn, New York
        June 17, 2019
                                                                       /s/
                                                                 DORA L. IRIZARRY
                                                                    Chief Judge




                                                 10
